department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date tege eo date date legend foundation state u v w x dear ------------------ this is in reference to your ruling_request dated date concerning the federal_income_tax consequences stemming from your ongoing and proposed activities to promote economic development in state you have constructed an innovation and incubator center funded through a combination of third party commercial lending and government grants the intent is to attract high technology companies to state creating not only employment opportunities but also demand for the post-secondary high technology education needed to build a skilled workforce you plan to rent part of the innovation center at market rates to anchor tenants and other parts at below market rates to startup small businesses you are concerned that receipt of market-rate rental income might give rise to liability for unrelated_business_income_tax facts foundation is a nonprofit corporation established date and has been found to be an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 foundation has been classified as other than a private_foundation under sec_509 its purposes include improving use of educational technology in state schools training educators and educating unemployed and underemployed citizens to better take advantage of employment opportunities in emerging technological industries in addition foundation supports using technology research as a catalyst for economic development and advocates construction of office space for high- technology companies and related support services in pursuing these objectives foundation manages a computer training program for students teachers and businesses provides internships for high school and college students interested in high technology careers manages a summer computer camp establishes and monitors statewide technology standards for teachers and develops training program for miners laborers and other occupations that have been impacted by technological change the region in which foundation operates has been plagued by poverty poor education and low standards of living for more than a century the unemployment rates and poverty levels of the population are grim foundation says adding that the local poverty level is almost one and a half times the national average per capita income lags behind the national average due to lack of quality jobs the population and workforce are shrinking due to lack of jobs and high unemployment infrastructure weaknesses mean bleak employment prospects foundation has provided extensive statistics and other data reflecting high poverty levels and high numbers of low-income households within its service area as well as population declines and grim employment prospects for its residents in promoting research foundation seeks to help meet the manpower needs of local high technology employers in such areas as product line engineering biometrics and identification technologies broadband and collaborative computing technologies and information warfare security technology its virtual company project includes a model for operation of an online office in addition it has created testing standards for commercial off-the-shelf_software used in architecture-based system development and maintenance and has established advanced software reuse and architecture technology for the national aeronautics and space administration another research project seeks to develop a technological resource center for high technology and communications businesses operating in state the innovation center cost nearly dollar_figure million to build and currently carries a mortgage foundation’s approximate annual gross_income from this building is u and its net_income is approximately v the building’s fair_market_value is in excess of its cost further foundation has constructed a training center in large part to meet the commercial space needs of a relocated company with a federal support services contract and the computer laboratory and training space sought by a regional college this building cost about dollar_figure million and currently carries a mortgage foundation’s approximate annual gross_income from this building is w and its net_income is approximately x the building’s fair_market_value is in excess of its cost cash_flow on both buildings has not been adequate to provide for sufficient reserves for facilities upkeep and the lender has had to waive this requirement foundation initially intended to use government and private grants and contributions to accomplish its exempt purposes it wants to independently develop real_property and use the resulting cash_flow from leases to pursue such purposes since its inception a small number of foundation employees have been responsible for property management and office space development no professional real_estate development or management company has been engaged foundation declares further foundation does not contemplate hiring a professional management company to oversee its existing or proposed real_estate projects foundation has said that it anticipates that a portion of its proposed new development will offer below-market rental rates however it asserts that the existing market-rate tenants act as anchor tenants which nurture smaller entrepreneurial companies and bring more high- technology jobs to state these jobs are vital to an improved standard of living in state foundation says it has provided letters from the governor of state the president of state’s most prominent public university and other state officials attesting to the importance of foundation’s role in economic development and its efforts to promote growth of high-technology businesses and jobs in addition foundation asserts that the private sector would not devote the resources needed to build this type of economic development project since state lacked a history of technology-based companies or workers private investors would be unlikely to commit the millions of dollars needed for this type of venture thus foundation maintains it is not taking any opportunities away from would-be private investors foundation further points out that the protective covenants for its technology park coupled with the covenants required for grant funds issued by the u s economic development administration preclude its use for purposes other than technology-based economic development foundation emphasizes that it does not contemplate selling the site any time soon w ith a downtrodden state economy coupled with a history of slower than average growth it is not fiscally prudent to consider a financial circumstance such that sale of the property would be necessary foundation says it advances technology education providing numerous computer training seminars for teachers and additional computer access to area residents it funds internship programs for high school and college students promotes workforce education and training programs through local universities and sponsors ongoing courses and training on technological subjects foundation asserts that state views its efforts as a shining star for economic development based on past accomplishments and future positioning to attract potential new employers foundation says it supplements the work of several federal_agency facilities and provides appropriate office space that would otherwise not exist in an economically disadvantaged area foundation asks the service to confirm its understanding that this development activity will not constitute debt financed property within the meaning of sec_514 of the code that it will not subject foundation to unrelated_business_income_tax under sec_511 and that it will not endanger foundation’s overall exempt status under sec_501 ruling requests you have requested the following rulings the rental revenue earned by foundation through publicly and privately financed real_estate development projects which includes to market-rate tenants does not constitute unrelated_debt-financed_income under sec_514 of the code foundation’s participation in a public and privately financed real_estate development project which includes leases to market-rate tenants furthers its exempt_purpose by lessening the burdens of government under sec_501 of the code foundation’s participation in a public and privately financed real_estate development project which includes leases to market-rate tenants furthers its exempt_purpose by providing economic development to an underprivileged local area under sec_501 of the code foundation’s investments in small technology-based companies and its income therefrom further its exempt_purpose by providing economic development to an underprivileged local area under sec_501 of the code foundation’s investments in small technology-based companies and its income therefrom further its exempt_purpose by lessening the burdens of government under sec_501 of the code foundation’s investments in small technology-based companies and its income therefrom does not result in unrelated_business_income under sec_511 of the code and further its exempt_purpose by providing economic development to an underprivileged local area under sec_501 of the code foundation is not a private_foundation and instead is properly classified as a public charity under sec_509 of the code law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code in part imposes a tax on the unrelated_business_income of organizations exempt from tax under sec_501 sec_512 of the code defines unrelated_business_taxable_income as gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by such organization sec_513 of the code defines an unrelated_trade_or_business to include any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other exempt purposes sec_514 of the code provides that in computing unrelated_business_taxable_income under sec_512 there shall be included certain amounts of income less allowable deductions derived from debt-financed_property sec_514 of the code excludes from the definition of debt-financed_property for purposes of sec_514 any property substantially_all the use of which is substantially related aside from the organization’s need for income or funds to the organization’s exercise or performance of its exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that a tax-exempt_organization operates exclusively for sec_501 purposes only if it engages primarily in activities that accomplish such purposes sec_1_501_c_3_-1 of the regulations provides that the term charitable as used in sec_501 of the code is used in its generally accepted legal sense and is not limited by the separate enumeration in sec_501 of purposes that fall within the broad outline of charity as developed by judicial decisions thus the term charitable includes relieving the poor distressed or underprivileged lessening the burdens of government and promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination defend human and civil rights secured_by law and combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 of the regulations provides that scientific research is regarded as carried out in the public interest if such research is b performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision thereof or c directed toward benefiting the public sec_1_512_b_-1 of the regulations provides that rents_from_real_property and the deductions directly connected therewith shall also be excluded in computing unrelated_business_taxable_income sec_1_513-1 of the regulations delineates when a trade_or_business is substantially related to an organization’s exempt_purpose it provides that for the conduct_of_a_trade_or_business to be substantially related to purposes for which an exemption was granted producing or distributing the goods or performing the services must contribute importantly to accomplishing those purposes revrul_76_419 1976_2_cb_146 holds that an organization that encourages businesses to locate new facilities in an economically distressed area in order to provide more employment opportunities for low-income residents in the area was organized and operated for the charitable purpose of promoting social welfare by organizations designed to relieve the poor and distressed to lessen neighborhood tensions or to combat community deterioration revrul_74_587 1974_2_cb_162 holds that an organization that devotes its resources to programs to stimulate economic development in high-density urban areas inhabited mainly by low-income minority or other disadvantaged groups qualifies for exemption under sec_501 of the code the organization made loans to and purchased equity interests in businesses unable to obtain funds from conventional sources the investments were not undertaken for profit or gain but to advance charitable goals funds for this program were obtained from foundation grants and public contributions the organization was not penalized for benefiting non-needy taxpayers as long as those taxpayers were instruments by which charitable purposes were accomplished rev ruls and 1985_1_cb_178 describe organizations that are lessening the burdens of government and therefore qualify for exemption under sec_501 of the code these revenue rulings identify the following criteria to determine whether an organization’s activities lessen the burdens of government whether a governmental_unit considers the organization’s activities to be its burden whether these activities actually lessen the burden of the governmental_unit analysis foundation’s primary purpose is to stimulate the economy of state and particularly those regions of state that are economically distressed foundation seeks to create not only employment opportunities but also demand for the post-secondary education needed to build a skilled workforce rev ruls and hold that an organization that encourages business development in an economically disadvantaged area meets the charitable purpose of promoting social welfare within the parameters of sec_1_501_c_3_-1 of the regulations foundation was and continues to be organized to improve the economic conditions in state through the development of high technology industry this purpose is consistent with foundation’s original grant of exemption and rev ruls and further to the extent foundation spurs economic development and assists in education it lessens the burdens of government in keeping with rev ruls and revrul_85_2 specifically states that a determination of whether an organization is lessening the burdens of government requires consideration of whether the organization’s activities are activities that a governmental_unit considers to be its burdens and whether such activities actually lessen such governmental burdens an activity is a burden of government if there is an objective manifestation by the governmental_unit that it considers the activity to be part of its burden the fact that an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government likewise the fact that the governmental_unit or an official thereof expresses approval of the organization and its activities does not establish that the organization is lessening the burdens of government foundation works closely with state and its economic development authority state considers the development of its economy to be a crucial burden and its legislature has allocated money to foundation to advance its work in fact the legislature has passed a statute which provides t hat in order to attract new business commerce and industry to this state to retain existing business and industry providing the citizens of this state with economic security and to advance the business prosperity of this state and the economic welfare of the citizens of this state it is necessary to provide public financial support for constructing equipping improving and maintaining economic development projects capital improvement projects and infrastructure which promote economic development in this state in implementing the statute state has issued revenue bonds and created a special fund to provide grants on a competitive basis to economic development projects foundation submitted a grant proposal and received substantial funding from the state legislature in the form of grant funding state officials including the governor and the president of the largest university in state have written letters testifying to the importance of foundation’s role in developing jobs and fostering education of the workforce the department of commerce also has praised foundation’s success in promoting economic development in state while recognizing that so much more needs to be done as state ranks among the highest in unemployment and lowest in per capita income accordingly foundation is performing work customarily done by state government and is lessening the burdens of state government as provided by rev ruls and as noted above sec_1_501_c_3_-1 of the regulations provides that scientific research is regarded as carried out in the public interest if such research is b performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision thereof or c directed toward benefiting the public examples cited in the regulation include research carried on for the purpose of aiding in the scientific education of college or university students research carried on for obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public and research carried on for the purpose of aiding a community or geographical area by attracting new industry to the community or area or by encouraging the development of or retention of an industry in the community or area emphasis added moreover foundation’s development and subsequent lease of two office buildings and the building of an addition to its training center to house high technology companies and a minimal amount of related support services are substantially related to the organization’s exempt purposes in revrul_76_419 the organization developed real_estate and leased the property to third parties in an effort to develop an urban economy foundation is acting in a similar manner to foster rural development the project is expected to provide significant employment in an underutilized area both through construction activity and in long-term jobs to be created the foundation’s development project is financed through substantial commercial lending thus the project would be considered debt-financed_property which would lead to the prospect of incurring unrelated_business_income unless there is an applicable exception however since the project is inextricably intertwined with and related to the accomplishment of the foundation’s exempt purposes the two buildings are not considered debt-financed_property therefore the rents received by foundation will not be considered unrelated_business_income and thus will allow foundation to further its technology-based economic development charitable mission rulings therefore we rule that the rental revenue earned by foundation through publicly and privately financed real_estate development projects which includes leases to market-rate tenants does not constitute unrelated_debt-financed_income under sec_514 of the code foundation’s participation in a public and privately financed real_estate development project which includes leases to market-rate tenants furthers its exempt_purpose by lessening the burdens of government under sec_501 of the code foundation’s participation in a public and privately financed real_estate development project which includes leases to market-rate tenants furthers its exempt_purpose by providing economic development to an underprivileged local area under sec_501 of the code foundation’s investments in small technology-based companies and its income therefrom further its exempt_purpose by providing economic development to an underprivileged local area under sec_501 of the code foundation’s investments in small technology-based companies and its income therefrom further its exempt_purpose by lessening the burdens of government under sec_501 of the code foundation’s investments in small technology-based companies and its income therefrom does not result in unrelated_business_income under sec_511 of the code and further its exempt_purpose by providing economic development to an underprivileged local area under sec_501 of the code foundation is not a private_foundation and instead is properly classified as a public charity under sec_509 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent this ruling is limited to the applicability of the provisions of the sections of the code as noted above this ruling is based on the understanding that there will be no material changes in the facts on which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter robert c harper jr manager exempt_organizations technical group sincerely
